DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
This application is claiming the benefit of prior-filed application No. 17/302,199 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications. Application No. 17/302,199 had a final rejection mailed on 08/03/2021. The statutory period for reply for the application was 3 months from the mailing date of the Final Office Action: 11/03/2021. Since the after final response was filed within 2 months of the mailing of the Final Office Action, the period for reply expired on the date set forth in the final: 11/03/2021. There was no extension of time period obtained under 37 CFR 1.136 in application 17/302,199 to extend it to the filing date 1/31/2022 of the current application. As such, application 17/302,199 was considered abandoned at the time the current application was filed and the current application and the prior application were not copending.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 17/302,199 and Application 15/895,877, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claim 7 does not appear to be supported by the parent applications or instant specification. Claim 7 requires the groove to have a bottom with varies in width along the circumferential direction. However, the specification (and parent applications) does not appear to support this—the groove bottom width is shown as B5 (Figs 2-4) and looks to be constant. There is no indication it should be varied.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim has a grammatical error – “circumferentially” should be “circumferential”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim has a grammatical error – the word “The” should be added to the beginning of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-20 recite the limitation "pneumatic vehicle tire" in the preamble.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 has a preamble of “A utility vehicle tire”.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “the chamfers extend below the outermost circumferential surfaces”, whereas claim 1 recites that two flanks form groove walls and have a chamfer and the chamfers contact the radially outer surface of the circumferential rib, therefore the limitation of claim 3 does not further limit the claim, because such a feature is present in the limitation required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daries (US Pub. No. 2018/0170116).
Regarding claims 1-6 and 8-20, as Daries was cited as a parent application of the current application (although priority has not been established as has been set forth above) and the current application was filed as a continuation application, it is believed that the subject matter of claims 1-6 and 8-20 are all explicitly taught in the reference (in particular, see paragraphs [0024]-[0049], figures 1-5, and claims 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US Pat. No. 2,322,505) in view of Watanabe (JP02-179508; machine translation attached and relied upon).
Regarding claims 1-4 and 16, Bull teaches a pneumatic tire (limitation for utility vehicles is an intended use limitation which does not further limit the claim) comprising a tread 6, the tread having at least two adjacent circumferential ribs 7 separated by a circumferential groove 8, the circumferential ribs being outwardly delimited toward the circumferential groove by a flank, the circumferential groove having a radially inner extension section having a height H1 and a radially outer extension section having a height H2, the radially inner extension section being configured as a channel having a height H1 and a breadth B1, the radially outer extension section being configured with an alternating sequence of first and second circumferential regions, the radially outer extension of the circumferential groove being configured with a maximum breadth B3 in the second circumferential regions such that B3≥B1 and with a breath B2 in the first circumferential regions such that B2<B1, and the two flanks are spaced apart from each other by a distance B2 (page 1, column 1, line 40 – page 2, column 1, line 36). Bull does not specifically disclose using a chamfer on the flanks. Watanabe teaches providing a chamfer on the edge of the ribs of a tire with a depth of 0.2-2.0 mm, preferably about 0.6-1.4 mm (machine translation at pages 1-2; figure 1). It would have been obvious to one of ordinary skill in the art to use chamfers as taught by Watanabe on the edges of the ribs of the tire of Bull in order to improve the steering stability and reduce uneven wear (see Watanabe at machine translation page 2). Such a combination would result in the claimed chamfer having a height H4 such that H4<H2. It is specifically noted that claim 1 does not appear to limit the chamfers to only the first circumferential region. Claim 1 says “all chamfers comprised in the tire are the parallel opposing chamfers which extend in the circumferential direction” but nothing in the claim states that the parallel opposing chamfers are limited to the only the first circumferential region or that the chamfers end at the boundary of the first circumferential region. Claim 1 has the chamfers in the first circumferential region and extending radially, but does not provide an explicit teaching that the chamfers stop somewhere or cannot be continuous.
Regarding claims 8-10, Bull teaches that the tire has a plurality of ribs (page 1, right column, lines 11-13), such disclosure teaching or suggesting the use of five, four, or three ribs as claimed.
Regarding claims 12-14, Bull teaches that the width of the openings 10 is defined by the width of the circumferential grooves 8, and that the projections 9 have a circumferential length of about one inch (25.4 mm) and form an opening circumferentially about one half inch (12.7 mm), and measuring the length on the figure of the projection length is about 12 cm (page 1, column 2, lines 36-49; figure 1), leading to a scale of about 2.1 mm/cm (while it is noted that the drawings are not to scale, they are suggestive of scale). The breadth of the grooves measures about 3 cm, leading to a width of about 6.3 mm, falling within the claimed ranges of B1 and B3 values. Bull also teaches that the radial height of the projections should be on the order of at least one fourth of the height of the grooves (page 1, column 2, lines 22-24) thus teaching overlapping ranges for the heights H1 and H2 with regards to the 1/3 to 2/3 of the overall groove height ranges. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 15, Bull teaches that the height of the tread elements/tread grooves is on the order of .555 inch (14.1 mm) (page 2, column 1, lines 22-24), and that H1 is about 4/7 of the height of the tread groove (figure 2), thus teaching a specific embodiment with H1 ≈ 8 mm, thus teaching or suggesting a value within the claimed range.
Regarding claim 17, Bull teaches that in the second circumferential regions, an intersection contour of the two groove walls and the radially outer surface together form three sides and four vertices of a shared, symmetric octagon (figure 1).
Regarding claims 18 and 20, Bull teaches or suggests that the groove walls are straight and spread apart in a V shape enclosing an angle such that the individual or combined angle β between each groove wall and the radial direction is 4°≤β≤40° (figure 2).
Regarding claim 19, given the configuration set out above, 4 mm ≤ B5 ≤ B1.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US Pat. No. 2,322,505) in view of Uniroyal (GB1549347).
Regarding claims 1-4 and 16, Bull teaches a pneumatic tire (limitation for utility vehicles is an intended use limitation which does not further limit the claim) comprising a tread 6, the tread having at least two adjacent circumferential ribs 7 separated by a circumferential groove 8, the circumferential ribs being outwardly delimited toward the circumferential groove by a flank, the circumferential groove having a radially inner extension section having a height H1 and a radially outer extension section having a height H2, the radially inner extension section being configured as a channel having a height H1 and a breadth B1, the radially outer extension section being configured with an alternating sequence of first and second circumferential regions, the radially outer extension of the circumferential groove being configured with a maximum breadth B3 in the second circumferential regions such that B3≥B1 and with a breath B2 in the first circumferential regions such that B2<B1, and the two flanks are spaced apart from each other by a distance B2 (page 1, column 1, line 40 – page 2, column 1, line 36). Bull does not specifically disclose using a chamfer on the flanks. Uniroyal teaches providing a chamfer on the edge of the ribs of a tire with a depth of 20-40% of the groove depth (page 4, lines 29-30; figures 6-7). It would have been obvious to one of ordinary skill in the art to use chamfers as taught by Uniroyal on the edges of the ribs of the tire of Bull in order to reduce localized wear and extend tread life (see Uniroyal at page 5, lines 53-57). Bull teaches that the groove depth is about 0.555 inches (page 2, left column, lines 23-24), or about 14 mm. Therefore the chamfers have a depth of about 2.8-5.6 mm, overlapping the range of claim 16. Such a combination would result in the claimed chamfer having a range of heights H4 such that some of the embodiments would have H4<H2.
Regarding claims 5-6, Uniroyal teaches that the chamfers have a depth of 20-40% of the depth of the groove and a width of 15-50% of the distance between adjacent grooves (page 4, lines 28-32; figures 6-7), and Bull teaches a specific embodiment with a tire size of 6.00-16 (page 2, left column, lines 22-23), such a tire having a tread width of about 4.13 inches, or about 105 mm, and the groove depth is disclosed as about 0.555 inches (page 2, left column, lines 23-24), or about 14 mm, and teaches six circumferential grooves (figures 1-2). For such an embodiment, the distance between circumferential grooves is about 15 mm. Therefore the chamfers have a depth of about 2.8-5.6 mm and a width of about 2.25-7.5 mm. Based on these depths and widths, the angle of the chamfer is about 20 degrees to about 68 degrees, overlapping the claimed ranges.
Regarding claims 8-10, Bull teaches that the tire has a plurality of ribs (page 1, right column, lines 11-13), such disclosure teaching or suggesting the use of five, four, or three ribs as claimed.
Regarding claims 12-14, Bull teaches that the width of the openings 10 is defined by the width of the circumferential grooves 8, and that the projections 9 have a circumferential length of about one inch (25.4 mm) and form an opening circumferentially about one half inch (12.7 mm), and measuring the length on the figure of the projection length is about 12 cm (page 1, column 2, lines 36-49; figure 1), leading to a scale of about 2.1 mm/cm (while it is noted that the drawings are not to scale, they are suggestive of scale). The breadth of the grooves measures about 3 cm, leading to a width of about 6.3 mm, falling within the claimed ranges of B1 and B3 values. Bull also teaches that the radial height of the projections should be on the order of at least one fourth of the height of the grooves (page 1, column 2, lines 22-24) thus teaching overlapping ranges for the heights H1 and H2 with regards to the 1/3 to 2/3 of the overall groove height ranges. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 15, Bull teaches that the height of the tread elements/tread grooves is on the order of .555 inch (14.1 mm) (page 2, column 1, lines 22-24), and that H1 is about 4/7 of the height of the tread groove (figure 2), thus teaching a specific embodiment with H1 ≈ 8 mm, thus teaching or suggesting a value within the claimed range.
Regarding claim 17, Bull teaches that in the second circumferential regions, an intersection contour of the two groove walls and the radially outer surface together form three sides and four vertices of a shared, symmetric octagon (figure 1).
Regarding claims 18 and 20, Bull teaches or suggests that the groove walls are straight and spread apart in a V shape enclosing an angle such that the individual or combined angle β between each groove wall and the radial direction is 4°≤β≤40° (figure 2).
Regarding claim 19, given the configuration set out above, 4 mm ≤ B5 ≤ B1.
Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi (US Pat. No. 4,703,787) in view of Watanabe (JP02-179508; machine translation attached and relied upon).
Regarding claims 1-4 and 16, Ghilardi teaches a pneumatic tire (limitation for utility vehicles is an intended use limitation which does not further limit the claim) comprising a tread, the tread having at least two adjacent circumferential ribs separated by a circumferential groove, the circumferential ribs being outwardly delimited toward the circumferential groove by a flank, the circumferential groove having a radially inner extension section having a height H1 and a radially outer extension section having a height H2, the radially inner extension section being configured as a channel having a height H1 and a breadth B1, the radially outer extension section being configured with an alternating sequence of first and second circumferential regions, the radially outer extension of the circumferential groove being configured with a maximum breadth B3 in the second circumferential regions such that B3≥B1 and with a breath B2 in the first circumferential regions such that B2<B1, and the two flanks are spaced apart from each other by a distance B2 (column 2, line 52 – column 5, line 37; figures 1-4). Ghilardi does not specifically disclose using a chamfer on the flanks. Watanabe teaches providing a chamfer on the edge of the ribs of a tire with a depth of 0.2-2.0 mm, preferably about 0.6-1.4 mm (machine translation at pages 1-2; figure 1). It would have been obvious to one of ordinary skill in the art to use chamfers as taught by Watanabe on the edges of the ribs of the tire of Ghilardi in order to improve the steering stability and reduce uneven wear (see Watanabe at machine translation page 2). Such a combination would result in the claimed chamfer having a height H4 such that H4<H2.
Regarding claim 7, Ghilardi teaches that the circumferential groove has a groove bottom which varies in width along the circumferential direction (column 4, lines 25-25; figure 4).
Regarding claims 8-10, Ghilardi teaches that the tire has a plurality of ribs (column 3, lines 34-35), such disclosure teaching or suggesting the use of five, four, or three ribs as claimed.
Regarding claim 11, Ghilardi teaches a width of the notches B2 of a minimum compatible to remove the tire from the vulcanizing mold, being about 25% to 60% of the transverse dimension of the drop-form (column 3, lines 18-26; figures 1-4), such teachings suggesting values in the claimed 2.5-3 mm range.
Regarding claims 12 and 14, Ghilardi teaches that the two radial portions are each preferably 50% of the total depth of the notch (column 3, lines 66-68) thus teaching a specific example falling within the claimed height H1 and H2 ranges of claims 3 and 5. Ghilardi also teaches that the radially inner portion 6 having breadth B1 is larger than the radially outer portion (column 3, lines 55-65), thus teaching a range overlapping the claimed 5-10 mm range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 13, given the teachings of Ghilardi (column 1, line 65 – column 6, line 60; figures 1-4), such teachings suggest that the maximum breadth of the circumferential groove can fall within the claimed range of being less than or equal to 17 mm. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
Regarding claim 15, Ghilardi teaches that H1 is less than 65% of the height of the tread groove (column 2, line 66 – column 4, line 2), thus given conventionally deep tread grooves results in a range for H1 overlapping the claimed 8 to 18 mm range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooba (US Pub. No. 2018/0345733) teaches a tread pattern similar to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 8, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749